       Case 1:17-cv-01769-DAD-SAB Document 68 Filed 07/20/20 Page 1 of 5



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDE CARR,                                    )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                           TO COMPEL
                                                     )
14                                                   )   [ECF No. 63]
     TED PRUITT,
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to compel, filed on June 16, 2020.

20                                                       I.

21                                      RELEVANT BACKGROUND

22          This action is proceeding on a claim against Ted Pruitt (“Defendant”) for deliberate

23   indifference in violation of the Eighth Amendment. (ECF Nos. 14, 15.) More specifically, Plaintiff

24   alleges that on June 21, 2016, while he was performing his job as a waste manager in the Prison

25   Industry Authority food and beverage shop, supervisor Ted Pruitt compelled Plaintiff to manual lift

26   and stack bags of compacted plastic weighing between 90 to 150 pounds onto pallets without the aid
27   of compacting machinery. Plaintiff performed under threat of discipline and termination. This violated

28   state and federal guidelines, laws, policies, regulations and practices and procedures for maintaining a

                                                         1
        Case 1:17-cv-01769-DAD-SAB Document 68 Filed 07/20/20 Page 2 of 5



1    safe working environment. As a result, Plaintiff sustained injuries to his back, neck, and genital areas,

2    requiring ongoing medical treatment, and continued severe pain, suffering and discomfort.

3    Defendant filed an answer on November 13, 2018. (ECF No. 22.)

4           After an unsuccessful settlement conference, the Court issued an amended discovery and

5    scheduling order on September 4, 2019, setting the discovery deadline of March 23, 2020. (ECF No.

6    46.)

7           On March 24, 2020, at Defendant’s request, the Court extended the discovery deadline to June

8    23, 2020, and the dispositive motion deadline to September 2, 2020. (ECF No. 55.)

9           On June 19, 2020, again at Defendant’s request, the Court extended the discovery deadline to

10   September 23, 2020, and the dispositive motion deadline to December 2, 2020. (ECF No. 65.)

11          As previously stated, on June 16, 2020, Plaintiff filed the instant motion to compel. (ECF No.

12   63.) Defendant filed an opposition on July 8, 2020. Plaintiff did not file a reply and the time to do so

13   has expired. Local Rule 230(l).

14                                                      II.

15                                            LEGAL STANDARD

16          Plaintiff is proceeding pro se and he is a state prisoner challenging his conditions of

17   confinement. As a result, the parties were relieved of some of the requirements which would

18   otherwise apply, including initial disclosure and the need to meet and confer in good faith prior to

19   involving the Court in a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ.

20   P. 37(a)(1); Local Rules 240, 251; ECF No. 30. Further, where otherwise discoverable information

21   would pose a threat to the safety and security of the prison or infringe upon a protected privacy

22   interest, a need may arise for the Court to balance interests in determining whether disclosure should

23   occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (privacy

24   rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa Fe

25   Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)

26   (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)

27   (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia

28   v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)

                                                         2
           Case 1:17-cv-01769-DAD-SAB Document 68 Filed 07/20/20 Page 3 of 5



1    (noting inmate’s entitlement to inspect discoverable information may be accommodated in ways which

2    mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012

3    WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents

4    containing information which implicated the safety and security of the prison); Orr v. Hernandez, No.

5    CV-08-0472-JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for

6    protective order and for redaction of information asserted to risk jeopardizing safety and security of

7    inmates or the institution if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL

8    6703958, at *5-6 (E.D. Cal. Dec. 21, 2011) (requiring defendants to submit withheld documents for in

9    camera review or move for a protective order).

10            However, this is a civil action to which the Federal Rules of Civil Procedure apply. The

11   discovery process is subject to the overriding limitation of good faith, and callous disregard of

12   discovery responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d

13   1242, 1246 (9th Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery

14   regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional to

15   the needs of the case, considering the importance of the issues at stake in the action, the amount in

16   controversy, the parties’ relative access to relevant information, the parties’ resources, the importance

17   of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery

18   outweighs its likely benefit.” Fed R. Civ. P. 26(b)(1).

19            Generally, if the responding party objects to a discovery request, the party moving to compel

20   bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

21   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

22   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis

23   v. Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

24   This requires the moving party to inform the Court which discovery requests are the subject of the

25   motion to compel, and, for each disputed response, why the information sought is relevant and why

26   the responding party’s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack,

27   2011 WL 6703958, at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4.

28   ///

                                                         3
           Case 1:17-cv-01769-DAD-SAB Document 68 Filed 07/20/20 Page 4 of 5



1             However, the Court is vested with broad discretion to manage discovery and notwithstanding

2    these procedures, Plaintiff is entitled to leniency as a pro se litigant; therefore, to the extent possible,

3    the Court endeavors to resolve his motion to compel on its merits. Hunt v. County of Orange, 672

4    F.3d 606, 616 (9th Cir. 2012); Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th

5    Cir. 2005); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).

6                                                         III.

7                                                   DISCUSSION

8             Plaintiff moves to compel responses to his requests for production of documents, set three,

9    numbers 5 and 6.

10            Defendant submits that he first received Plaintiff’s request for production of documents, set

11   three, as an attachment to a letter sent by Plaintiff on June 1, 2020. (Declaration of Kelli Hammond

12   (Hammond Decl.) ¶¶ 9-12.) Defendant argues Plaintiff’s motion is moot because responses were

13   served on June 30, 2020. (Hammond Decl. ¶ 14.) The Court agrees.

14            Defense counsel declares, under penalty of perjury, that the first time she became aware of the

15   request for production of documents, set three, was by Plaintiff’s June 1, 2020 letter, and there is no

16   record of receiving such request in the office’s computer system. (Hammond Decl. ¶ 11.) Plaintiff’s

17   instant motion filed on June 16, 2020 has been rendered moot by Defendant’s responses to Plaintiff’s

18   request for production of documents, set three, numbers 5 and 6 on June 30, 2020. Defendant submits

19   that he responded to Plaintiff’s requests for production of documents, set three, “by advising Plaintiff

20   that documents responsive to his requests were previously provided to him. And, Defendant Pruitt

21   also provided another set of documents responsive to Plaintiff’s Request for Production, No. 6.”

22   (Opp’n at 3.) There is no evidence demonstrating an intentional or purposeful delay in providing

23   responses to Plaintiff. Thus, at this time, the Court finds that Plaintiff has received the discovery

24   responses and his motion to compel is no longer necessary. Accordingly, Plaintiff’s motion to compel

25   shall be denied as moot.

26   ///

27   ///

28   ///

                                                           4
       Case 1:17-cv-01769-DAD-SAB Document 68 Filed 07/20/20 Page 5 of 5



1                                                    III.

2                                                  ORDER

3             Based on the foregoing, it is HEREBY ORDERED that Plaintiff’s motion to compel filed on

4    June 16, 2020, is denied as moot.

5
6    IT IS SO ORDERED.

7    Dated:     July 20, 2020
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      5
